Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 JACKSON H. DIAZ and JANET L. BETHKE,on
 behalfofthemselves and those similarly situated,

                Plaintiffs,                               Civil Action No. 17-134 (JMV) (JBC)

        v.                                                              OPINION

 CAPITAL MANAGEMENT SERVICES, LP and
 JOHN DOES 1-10,

                Defendants.



John Michael Vazguez U.S.D.J.

       This class action alleges violations of the Fair Debt Collection Practices Act, 15 U.S.C.   §
1692 (“FDCPA”). Plaintiffs, Jackson H. Diaz and Janet L. Bethke (collectively “Plaintiffs”), claim

that Defendants, Capital Management Services, LP (“CMS”) and John Does 1-10 (collectively

“Defendants”), issued misleading debt collection letters. Presently pending is Plaintiffs’ motion,

D.E. 39, to strike two affinriative defenses from Defendants’ Answer, D.E. 38. Plaintiffs move to

strike (1) Defendants’ third affirmative defense regarding the statute of limitations, and (2)

Defendants’ eighth affirrnatiye defense regarding “bona fide error.”       D.E. 39-1.   The Court

reviewed the parties’ submissions1 and decided the motion without oral argument pursuant to Fed.

R. Civ. P. 78 and L. Civ. R. 78.1. For the reasons set forth below, Plaintiffs’ motion to strike

Defendants’ Affirmative Defenses is DENIED.



  Plaintiffs’ brief in support of their motion is referred to as “P1. Br.” (D.E. 39-1); Defendants’
brief in opposition is referred to as “Def. Opp’n” (D.E. 42); and Plaintiffs reply is referred to as
“P1. Reply” (D.E. 44).
      I.   FACTUAL BACKGROUND2

           Defendant CMS is a New York-based collection agency that collects past-due debts owed

to third parties.      Am. Cornpl.     ¶J    8, 11, 15.   The debts are typically for personal, family, or

household goods. Id.           12. Defendants John Does 1-10 are fictitiously named individuals at CM$

or otherwise. Id.     ¶ 9.   Plaintiffs are two New Jersey consumers who received debt collection letters

from CMS regarding their allegedly overdue Macy’s Department Store National Bank accounts.

Id.   ¶J 4-7,   16. Macy’s assigned CMS the accounts for the purpose of collecting the overdue debts.

Id.   ¶ 19.
           On January 7, 2016 and february 2, 2016, CMS mailed Diaz two letters in an attempt to

collect a $256.25 debt. Id. at       ¶ 22,   Ex. A. CMS mailed similar letters to Bethke on January 19,

2016 and February 2, 2016, in an attempt to collect a $727.05 debt. Id. at ¶ 23, Ex. B. Both letters

included the following language: “(DSNB) Department Store National Bank will report

forgiveness of debt as required by IRS regulations.” Id.            ¶ 25,   Ex. A, Ex. B. Plaintiffs contend

that this language is false, deceptive, and misleading, in violation of the FDCPA, because it fails

to disclose that the Internal Revenue Service (“IRS”) only requires such reporting in limited

circumstances, meaning CMS will not report forgiveness on a number of debts. Id.               ¶ 26, 31,   37.

      II. PROCEDURAL HISTORY

           Plaintiffs filed a Complaint on January 6, 2017, D.E. 1, and then filed an Amended

Complaint on December 27, 2017. D.E. 37. Defendants answered the Amended Complaint on

January 10, 2018, asserting the following two affirmative defenses, among others: (1) “Plaintiffs

claims are barred, in whole or in part, by the applicable statutes of limitations” (the third




2
 The following facts are derived from Plaintiffs Amended Complaint, hereinafter “Am. Compi.”
D.E. 37.
                                                          2
affirmative defense), and (2) “If the FDCPA was violated, the same being specifically denied, the

violation was not intentional and resulted from a bona fide error notwithstanding the maintenance

of procedures reasonably adapted to avoid any such error” (the eighth affirmative defense). D.E.

38 at iO-ii. On January 31, 2018, Plaintiffs filed the current motion to strike the two affirmative

defenses, D.E. 39, which Defendants opposed, D.E. 42, and Plaintiffs replied, D.E. 44.

   III. STANDARD Of REVIEW

       Rule 12(f) of the Federal Rules of Civil Procedure states that a “court may strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.”

Fed. R. Civ. P. 12(f). The decision is discretionary. F.T.C. v. Hope Now Modifications, LLC, No.

09-1204, 2011 WL $83202, at *1 (D.N.J. Mar. 10, 2011). However, “[a]s a general matter,

motions to strike under Rule 12(f) are highly disfavored.”          Thompson v. Real Estate Mortg.

Network, Inc., No. 11-1494,2018 WL 4604310, at *2 (D.N.J. Sept. 24, 2018) (McNulty, J.) (citing

F.T.C, 2011 WL $83202, at *1). “This is because [they are] often sought by the movant simply as

a dilatory tactic.” F.IC., 2011 WL $83202, at *1 (internal quotations omitted).

       Rule 12(f) sets forth two standards for striking matter from a pleading: (1) “an insufficient

defense,” or (2) “any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

12(f). First, “[a]n affinriative defense is insufficient if it is not recognized as a defense to the cause

of action.” F.T.C., 2011 WL 883202, at *2 (citing TOnka Corp. v. Rose Art Indus., Inc., $36

F.Supp. 200, 217 (D.N.J.1993)) (internal quotations omitted).            Thus, a motion to strike an

affirmative defense “will only be granted ‘when a defense is legally insufficient under any set of

facts which may be inferred from the allegations of the pleading.” f.D.I. C. v. Modular Homes,

Inc., 859 F. Supp. 117, 120 (D.N.J. 1994) (citing Glenside West Corp. v. Exxon Coip., 761 F.Supp.

1100, 1115 (D.N.J.1991)). Second, “even where the challenged material is redundant, immaterial,



                                                    3
impertinent, or scandalous, a motion to strike should not be granted unless the presence of the

surplusage will prejudice the adverse party.” Id. Indeed, motions to strike “will generally be

denied unless the allegations have no possible relation to the controversy and may cause prejudice

to one of the parties.” Garlanger v. Verbeke, 223 F. Supp. 2d 596, 609 (D.N.J. 2002) (citing

Tonka, 836 F.Supp. at 217) (internal quotations omitted).

   IV. ANALYSIS

       The parties dispute the applicable standard for pleading an affirmative defense. Plaintiffs

seem to allege that Defendants’ statute of limitations defense must meet the plausibility standard

under Federal Rule of Civil Procedure 8(a),3 and that Defendants’ bona fide error defense must

meet the higher pleading standard for pleading mistake under Rule 9(b). P1. Br. at 4, 5.

       Rule 8(a) governs the pleading of “claims for relief.” Fed. R. Civ. P. 8(a). Rule 8(c)

governs the pleading of “affirmative defenses.” Fed. R. Civ. P. 8(c). In Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007), and later in Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme

Court found that Rule 8(a) required a party seeking relief to plead “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Iqbat, 556 U.S. at 687

(emphasis added). The United States Court of Appeals for the Third Circuit has not ruled on

whether the plausibility standard applies to affirmative defenses. Generally, in this District, “the

pleading standards of Twombly and Iqbal do not apply to affirmative defenses under Rule 8(c).”

F. T C., 2011 WL 883202. at *4       Courts are to “instead, determine whether each affirmative

defense should be struck pursuant to Rule 12(f) as legally insufficient because (1) it could not




 By emphasizing the “barebones” nature of Defendants’ affirmative defense, Plaintiffs appear to
be arguing that the Rule 8(a) plausibility standard from Twombly and Iqbal applies to Rule 8(c)
affirmative defenses. P1. Br. at 4. Defendants also recognized this implicit argument and
addressed it in their opposition papers. Def Opp’n at 4-5.
                                                 4
possibly prevent recovery under any pleaded or inferable set of facts, and (2) its continuing

presence in the pleadings will prejudice the [opposing party].” F.T.C., 2011 WL 883202, at *4

Therefore, the plausibility standard of Rule 8(a) does not apply to Defendants’ affirmative

defenses; the Rule 12(f) standard applies instead.

       Since the plausibility standard of Rule 8(a) does      not   apply to affirmative defenses, the

heightened pleading standard under Rule 9(b) similarly does not apply. Rule 9(b) states, “In

alleging fraud or mistake, a party must state with particularity the circumstances constituting fraud

or mistake.” Fed. R. Civ. P. 9(b) (emphasis added). Although one court in this Circuit has applied

Rule 9(b)’s particularity standard to the FDCPA bona fide error defense, Balon e. Enhanced

Recove,y Co., Inc., 316 F.R.D. 96, 103 (M.D. Pa. 2016), the Third Circuit has yet to nile on the

issue. Motions to strike affirmative defenses are “not meant to determine unclear or disputed

questions of law.” F.D.I.C., $59 F. Supp. at 120. The Court will follow the sound logic of the

other courts in this District and not apply the plausibility standard, or the Rule 9 heightened

standard, to the affirmative defenses at issue. Instead, the Court evaluates the motion to strike

under the Rule 12(f) standard.

Statute of Limitations

       Defendants assert that “Plaintiffs claims are barred, in whole or in part, by the applicable

statutes of limitations.” D.E. 38 at 10. Plaintiffs argue that this “barebones” statute of limitations

defense “fails as a matter of law” because Plaintiffs commenced the action within the one-year




‘
  The Court notes that if Plaintiffs were moving to dismiss a counterclaim or crossclaim, these
heightened pleading standards would apply, “as a motion to dismiss a counterclaim is properly
evaluated under the familiar Rule 12(b)(6) standard,” where the pleading “must contain sufficient
factual matter, accepted as tnie, to state a claim to relief that is plausible on its face.” Signat tire
Bank e. Check-X-Change, LLC, No. 12-2802, 2013 WL 3286154, at *2 (D.N.J. June 27, 2013).
However here, Plaintiffs are only seeking to strike affirmative defenses.
                                                     5
statute of limitations period after receiving the collection letters. P1. Br. at 4. Defendants argue

that Bethke received her collection letter over one year before the Amended Complaint was filed,

which joined Bethke to the action, meaning if Plaintiffs are unable to join a class then Bethke’s

joiner was untimely. Def. Opp’n at 8. Plaintiffs respond that Bethke’s claim would still relate

back to the original filing date, as the commencement of a class action suspends the statute of

limitations as to all asserted members of the class. P1. Reply at 7.

       The parties do not dispute that the applicable statute of limitations for the FDCPA claim is

one year. P1. Br. at 4 (citing 15 U.S.C.            § 1692k(d)). Nor do the parties dispute that the action was
commenced on January 6, 2017, within one year from the dates listed on all of the collection letters

included in the action thus far       —       January 7, 2016, January 19, 2016, and February 2, 2016. Id. at

4. The parties only dispute whether this statute of limitations defense could bar Bethke’s individual

claim should the Plaintiffs fail in certifying a class, as Bethke’s collection letter was received over

one year from when she joined the action via the Amended Complaint.

        The Supreme Court has held that “the commencement of a class action suspends the

applicable statute of limitations as to all asserted members of the class who would have been parties

had the suit been permitted to continue as a class action.” C’rown, Cork & Seal Co. v. Parker, 462

U.S. 345, 353-54 (1983). Even though Defendants’ statute of limitations defense as to Bethke may

not be successful, the Court denies Plaintiffs’ motion to strike the defense because the Rule 12(f)

standard is not met. The statute of limitations is recognized as a valid defense to Plaintiffs FDCPA

claim. See 15 U.S.C.   § 1692k(d). In addition, the Court is unable to definitively conclude at this
early stage of the proceeding that no inferable facts can possibly relate this defense to the

controversy. For example, Plaintiffs define their class as “[a]ll natural persons                .   .   .   to whom,

beginning January 6, 2016     .   .       .   Defendant[] sent one or more letter(s)” that included the same



                                                             6
allegedly problematic language. Am. Compi.           ¶ 49. If a new Plaintiff joins the class having
received a letter during this tirnefrarne, and then also attempts to allege liability for an earlier letter

prior to this January 6, 2016 deadline, Defendants’ statute of limitations defense may apply.

Therefore, Defendants’ stattite of limitations defense is not “insufficient” under the Rule 12(f)

standard.

        Defendants’ statute of limitations defense is also not redundant, immaterial, impertinent,

scandalous, or prejudicial to Plaintiffs. Plaintiffs argue that allowing such defense would be

unfairly prejudicial because it would create “unfair surprise” and “waste resources.” P1. Reply at

2-6. The Court disagrees. Plaintiffs should not be surprised that Defendants intend to contest the

timeliness of each potential claim as the case progresses, and asserting the affinnative defense

expressly notifies Plaintiffs of such. further, inquiries into timeliness of additional class action

claimants’ claims will not produce any more discovery than that already necessary to prove that

the additional claims fit within the appropriate tirneframe. F or these reasons, the Court denies

Plaintiffs’ motion to strike Defendants’ third affirmative defense.

Bona Fide Error

        The bona fide error defense of 15 U.S.C.     § 1692k(c) is a valid defense to an FDCPA claim.
Under the FDCPA bona fide error defense. “A debt collector may not be held liable in any action

brought under this subchapter if the debt collector shows by a preponderance of evidence that the

violation was not intentional and resulted from a bona fide error notwithstanding the maintenance

of procedures reasonably adapted to avoid any such error.” 15 U.S.C.           § 1692k(c). Therefore, if
proven, the defense shields Defendants of liability. Here, Defendants have produced documents

in discovery related to its policies, procedures, and training materials as they pertain to FDCPA




                                                     7
compliance. Def. Opp’n at 10. Therefore, the defense is legally sufficient and it appears that

Defendants have a good faith basis in asserting it.

         The bona fide error defense is not redundant, immaterial, impertinent, scandalous, or

prejudicial either. It is not repetitive of another one of Defendants’ affinriative defenses and would

be material and pertinent if FDCPA liability is found. Further, Plaintiffs have not shown any unfair

prejudice in having to address the affirmative defense. The Court denies Plaintiffs’ motion to

strike Defendants’ eighth affirmative defense.

    V.    CONCLUSION

         For the reasons stated above, Plaintiffs’ motion to strike Defendants’ third and eighth

affirmative defenses is DENIED. An appropriate order accompanies this Opinion.



Dated: October 23, 2018


                                                       John Michael Vaz, VS.D.J.
                                                                                   /




                                                  $
